DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. (US Serial No. 2015/0239293), as cited in the IDS dated 30 August 2019, in view of Krueger (US Serial No. 2008/0097021), and Yamashiro (JP 2016-050274), as cited on the IDS dated 18 September 2019, wherein the machine English translation is used for citation.
Regarding claims 1, 2, and 19; Nakazono et al. teaches a pneumatic tire including an inner liner made of a polymer sheet, and the polymer sheet is made of a polymer composition [0011].  The polymer composition includes a polymer component of styrene-isobutylene-styrene triblock copolymer by greater than or equal to 5 mass % and less than or equal to 40 mass % (butyl-based rubber), and a rubber component of at least one kind selected from the group consisting of natural rubber, isoprene rubber, and isobutylene-isoprene rubber (butyl-based rubber) by greater than or equal to 60 mass % and less than or equal to 95 mass %. The polymer composition includes sulfur by greater than or equal to 0.1 mass parts and less than or equal to 5 mass parts with respect to the polymer component by 100 mass parts [0011] and 1 to 5 mass parts of zinc oxide [0018].  In a preferred embodiment, Nakazono et al. teaches the polymer sheet comprises 2 mass % SIBS (styrene-isobutylene-styrene rubber triblock copolymer), 98 mass % chlorobutyl rubber (IIR; butyl-based rubber), 5 parts zinc oxide, and 0.5 parts sulfur [Table2, Ex5]. Nakazono et al. teaches an insulation may be arranged between the inner liner and carcass [0027].

Nakazono et al. teaches an insulation may be arranged between the inner liner and carcass [0027]; however fails to teach in insulation layer as required by the instant claims.  Yamashiro teaches a tire having an insulation layer, provided between the carcass and the inner liner [0002]; the insulation layer composition comprises (a1) 20 to 50% by mass of a natural rubber or isoprene rubber (isoprene-based rubber), (a2) 20 to 60% by mass of chlorobutyl rubber and/or bromobutyl rubber (butyl-based rubber), (a3) emulsified polymerized styrene; 5 to 100 parts by mass of the rubber component contains 10 to 40 % by mass of at least one styrene-butadiene rubber (butyl-based rubber) [0008].  Yamashiro teaches the composition further comprises 30 to 80 parts by mass of carbon black [0009], and 2 parts by mass of sulfur [0057; Table1].  

In the instance the total content of the butyl-based rubber of the inner layer of Nakazono et al. is employed in an amount of 100% by mass [Table1, Ex5] and the content of the butyl-based rubber of the insulation layer of Yamashiro is 70% by mass; the relationship (butyl-based rubber content of innerliner rubber composition) 25≥≥ (butyl-based rubber content of insulation rubber composition) and 0 ≤ (Butyl-based rubber content of innerliner rubber composition) - (butyl-based rubber content of insulation rubber composition) ≤ 50 is satisfied.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 3; Yamashiro teaches the insulation has sulfur in an amount of 2 parts by weight [Table1, Ex1], however fails to explicitly teach the sulfur in an amount of 0.2 to 1.5 parts.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected to insulation composition comprising 2 parts sulfur and an insulation composition comprising 1.5 sulfur to have the same properties.
Regarding claim 5; Nakazono et al. teaches the thickness of the polymer sheet is from 1.6 mm to 4.0 mm [0011].
Regarding claim 6; Yamashiro teaches the thickness of the insulation is 1 mm [0054].

Claims 7-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. (US Serial No. 2015/0239293), as cited in the IDS dated 30 August 2019, in view of Krueger (US Serial No. 2008/0097021), and Yamashiro (JP 2016-050274), as cited on the IDS dated 18 September 2019, wherein the machine English translation is used for citation.
Regarding claims 7-9; Nakazono et al. teaches a pneumatic tire including an inner liner made of a polymer sheet, and the polymer sheet is made of a polymer composition [0011].  The polymer composition includes a polymer component of styrene-isobutylene-styrene triblock copolymer by greater than or equal to 5 mass % 
Nakazono et al. fails to teach the inner liner further comprising 40 to 70 parts by mass of carbon black.  Krueger teaches a rubber blend, for the inner liner of a pneumatic tire, comprising (a) 40-100 phr (parts by weight based on 100 parts by weight of the total rubber mass) of at least one halobutyl rubber; 5-70 phr of at least one delaminated talc; and (c) 10-100 phr of at least one carbon black [0015-0018], 54 phr in a preferred embodiment [Table1; 4(I)].  Nakazono et al. and Krueger are analogous art because they are both concerned with the same field of endeavor, namely polymer/rubber blends for use as the inner liner of a pneumatic tire.  At the time of filing, a person of ordinary skill in would have found it add 54 parts of carbon black, as taught by Krueger, to the inner liner composition of Nakazono et al., and would have been motivated to do so in order to achieve increased air tightness (i.e. achieving low gas permeability), as suggested by Krueger [0006].

In a preferred embodiment, Yamashiro teaches the insulation comprises 30% by mass natural rubber (isoprene-based rubber), 40% by mass of a butyl halide rubber (butyl-based rubber), 30% by mass of a styrene butadiene rubber (butyl-based rubber; total butyl-based rubber 70% by mass), 50 parts carbon black, and 2 parts sulfur [Table 1, Ex1; 0046].  Nakazono et al. and Yamashiro are analogous are because they are both concerned with the same field of endeavor, namely pneumatic tires comprising a carcass and inner liner, wherein an insulation layer is disposed therein.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the insulation layer of Yamashiro, in between the carcass and inner layer of the pneumatic tire, as taught by Nakazono et al., and would have been motivated to do so in order to achieve a tire having an excellent balance of air permeability, adhesion to an adjacent member, and fuel efficiency, as suggested by Yamashiro [0006].
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected to insulation composition comprising 2 parts sulfur and an insulation composition comprising 1.5 sulfur to have the same properties.
In the instance the total content of the butyl-based rubber of the inner layer of Nakazono et al. is employed in an amount of 100% by mass [Table1, Ex5] and the content of the butyl-based rubber of the insulation layer of Yamashiro is 70% by mass; the relationship (butyl-based rubber content of innerliner rubber composition) 25≥≥ (butyl-based rubber content of insulation rubber composition) and 0 ≤ (Butyl-based rubber content of innerliner rubber composition) - (butyl-based rubber content of insulation rubber composition) ≤ 50 is satisfied.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 11; Nakazono et al. teaches the thickness of the polymer sheet is from 1.6 mm to 4.0 mm [0011].
Regarding claim 12; Yamashiro teaches the thickness of the insulation is 1 mm [0054].
s 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. (US Serial No. 2015/0239293), as cited in the IDS dated 30 August 2019, in view of Krueger (US Serial No. 2008/0097021), and Yamashiro (JP 2016-050274), as cited on the IDS dated 18 September 2019, wherein the machine English translation is used for citation.
Regarding claims 13-15; Nakazono et al. teaches a pneumatic tire including an inner liner made a polymer laminate, wherein the polymer laminate includes a first layer and a second layer [0100-0101].  Nakazono et al. teaches the second layer includes a thermoplastic elastomer, such as butyl-based copolymer [0109; 0118] and a rubber component, such as natural rubber or isoprene rubber [0134].  Nakazono et al. teaches the rubber component (i.e. natural/isoprene rubber) is greater than or equal to 20 mass % and less than or equal to 90 mass % [0135], thus the thermoplastic elastomer component is employed in an amount of 10 mass % to 80 mass % (as calculated by Examiner).  The second layer composition includes sulfur by greater than or equal to 0.1 mass parts and less than or equal to 5 mass parts with respect to the thermoplastic elastomer by 100 mass parts [0138] and 0.1 to 8 mass parts of zinc oxide [0142].  Nakazono et al. teaches an insulation may be arranged between the inner liner and carcass [0027].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Nakazono et al. fails to teach the inner liner further comprising 40 to 70 parts by mass of carbon black.  Krueger teaches a rubber blend, for the inner liner of a 
Nakazono et al. teaches an insulation may be arranged between the inner liner and carcass [0027]; however fails to teach in insulation layer as required by the instant claims.  Yamashiro teaches a tire having an insulation layer, provided between the carcass and the inner liner [0002]; the insulation layer composition comprises (a1) 20 to 50% by mass of a natural rubber or isoprene rubber (isoprene-based rubber), (a2) 20 to 60% by mass of chlorobutyl rubber and/or bromobutyl rubber (butyl-based rubber), (a3) emulsified polymerized styrene; 5 to 100 parts by mass of the rubber component contains 10 to 40 % by mass of at least one styrene-butadiene rubber (butyl-based rubber) [0008].  Yamashiro teaches the composition further comprises 30 to 80 parts by mass of carbon black [0009], and 2 parts by mass of sulfur [0057; Table1].  
In a preferred embodiment, Yamashiro teaches the insulation comprises 30% by mass natural rubber (isoprene-based rubber), 40% by mass of a butyl halide rubber (butyl-based rubber), 30% by mass of a styrene butadiene rubber (butyl-based rubber; 
In the instance the total content of the butyl-based rubber of the inner layer of Nakazono et al. is employed in an amount of 80% by mass [Table1, Ex5] and the content of the butyl-based rubber of the insulation layer of Yamashiro is 70% by mass; the relationship (butyl-based rubber content of innerliner rubber composition) 25≥≥ (butyl-based rubber content of insulation rubber composition) and 0 ≤ (Butyl-based rubber content of innerliner rubber composition) - (butyl-based rubber content of insulation rubber composition) ≤ 50 is satisfied.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 16; Yamashiro teaches the insulation has sulfur in an amount of 2 parts by weight [Table1, Ex1], however fails to explicitly teach the sulfur in an amount of 0.2 to 1.5 parts.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected to insulation composition comprising 2 parts sulfur and an insulation composition comprising 1.5 sulfur to have the same properties.
Regarding claim 17; Nakazono et al. teaches the thickness of the polymer laminate is from 1.6 mm to 4.0 mm [0011]; thus in the instance the thickness of the polymer laminate is 4 mm, comprising a first layer and second layer of equal thickness, the thickness of each layer would be 2.0 mm, which falls within the range as required by the instant application.
Regarding claim 18; Yamashiro teaches the thickness of the insulation is 1 mm [0054].

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. (US Serial No. 2015/0239293), as cited in the IDS dated 30 August 2019, in view of Krueger (US Serial No. 2008/0097021), and Yamashiro (JP 2016-050274), as cited on the IDS dated 18 September 2019, wherein the machine English translation is used for citation.
Regarding claims 1 and 4; Nakazono et al. teaches a pneumatic tire including an inner liner made a polymer laminate, wherein the polymer laminate includes a first layer and a second layer [0100-0101].  Nakazono et al. teaches the second layer includes a thermoplastic elastomer, such as butyl-based copolymer [0109; 0118] and a rubber component, such as natural rubber or isoprene rubber [0134].  Nakazono et al. teaches prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Nakazono et al. fails to teach the inner liner further comprising 40 to 70 parts by mass of carbon black.  Krueger teaches a rubber blend, for the inner liner of a pneumatic tire, comprising (a) 40-100 phr (parts by weight based on 100 parts by weight of the total rubber mass) of at least one halobutyl rubber; 5-70 phr of at least one delaminated talc; and (c) 10-100 phr of at least one carbon black [0015-0018], 54 phr in a preferred embodiment [Table1; 4(I)].  Nakazono et al. and Krueger are analogous art because they are both concerned with the same field of endeavor, namely polymer/rubber blends for use as the inner liner of a pneumatic tire.  At the time of filing, a person of ordinary skill in would have found it add 54 parts of carbon black, as taught by Krueger, to the inner liner composition of Nakazono et al., and would have been motivated to do so in order to achieve increased air tightness (i.e. achieving low gas permeability), as suggested by Krueger [0006].

In a preferred embodiment, Yamashiro teaches the insulation comprises 30% by mass natural rubber (isoprene-based rubber), 40% by mass of a butyl halide rubber (butyl-based rubber), 30% by mass of a styrene butadiene rubber (butyl-based rubber; total butyl-based rubber 70% by mass), 50 parts carbon black, and 2 parts sulfur [Table 1, Ex1; 0046].  Nakazono et al. and Yamashiro are analogous are because they are both concerned with the same field of endeavor, namely pneumatic tires comprising a carcass and inner liner, wherein an insulation layer is disposed therein.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the insulation layer of Yamashiro, in between the carcass and inner layer of the pneumatic tire, as taught by Nakazono et al., and would have been motivated to do so in order to achieve a tire having an excellent balance of air permeability, adhesion to an adjacent member, and fuel efficiency, as suggested by Yamashiro [0006].
prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. (US Serial No. 2015/0239293), as cited in the IDS dated 30 August 2019, in view of Krueger (US Serial No. 2008/0097021), and Yamashiro (JP 2016-050274), as cited on the IDS dated 18 September 2019, wherein the machine English translation is used for citation.
Regarding claims 7 and 10; Nakazono et al. teaches a pneumatic tire including an inner liner made a polymer laminate, wherein the polymer laminate includes a first layer and a second layer [0100-0101].  Nakazono et al. teaches the second layer includes a thermoplastic elastomer, such as butyl-based copolymer [0109; 0118] and a rubber component, such as natural rubber or isoprene rubber [0134].  Nakazono et al. teaches the rubber component (i.e. natural/isoprene rubber) is greater than or equal to 20 mass % and less than or equal to 90 mass % [0135], thus the thermoplastic prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Nakazono et al. fails to teach the inner liner further comprising 40 to 70 parts by mass of carbon black.  Krueger teaches a rubber blend, for the inner liner of a pneumatic tire, comprising (a) 40-100 phr (parts by weight based on 100 parts by weight of the total rubber mass) of at least one halobutyl rubber; 5-70 phr of at least one delaminated talc; and (c) 10-100 phr of at least one carbon black [0015-0018], 54 phr in a preferred embodiment [Table1; 4(I)].  Nakazono et al. and Krueger are analogous art because they are both concerned with the same field of endeavor, namely polymer/rubber blends for use as the inner liner of a pneumatic tire.  At the time of filing, a person of ordinary skill in would have found it add 54 parts of carbon black, as taught by Krueger, to the inner liner composition of Nakazono et al., and would have been motivated to do so in order to achieve increased air tightness (i.e. achieving low gas permeability), as suggested by Krueger [0006].
Nakazono et al. teaches an insulation may be arranged between the inner liner and carcass [0027]; however fails to teach in insulation layer as required by the instant 
In a preferred embodiment, Yamashiro teaches the insulation comprises 30% by mass natural rubber (isoprene-based rubber), 40% by mass of a butyl halide rubber (butyl-based rubber), 30% by mass of a styrene butadiene rubber (butyl-based rubber; total butyl-based rubber 70% by mass), 50 parts carbon black, and 2 parts sulfur [Table 1, Ex1; 0046].  Nakazono et al. and Yamashiro are analogous are because they are both concerned with the same field of endeavor, namely pneumatic tires comprising a carcass and inner liner, wherein an insulation layer is disposed therein.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the insulation layer of Yamashiro, in between the carcass and inner layer of the pneumatic tire, as taught by Nakazono et al., and would have been motivated to do so in order to achieve a tire having an excellent balance of air permeability, adhesion to an adjacent member, and fuel efficiency, as suggested by Yamashiro [0006].
In the instance the total content of the butyl-based rubber of the inner layer of Nakazono et al. is employed in an amount of 80% by mass [Table1, Ex5] and the content of the butyl-based rubber of the insulation layer of Yamashiro is 70% by mass; prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Krueger fails to disclose or suggest employment of an insulation layer or relative butyl rubber amounts with respect to the inner liner and insulation layers.  Krueger is only relied upon for rendering obvious the addition of carbon black to the inner liner of Nakazono; Krueger is not relied upon for the particular teachings (i.e. butyl content) of the inner liner/insulation laminate.
Applicants argue Nakazono excludes carbon black and fails to include any delaminated talk, while Krueger requires both carbon black and delaminated talc.  While 
Applicants argue Yamashiro fails to disclose or suggest employment of 70 to 90% by mass of a butyl-based rubber and 10 to 30% by mass of an isoprene-based rubber.  The Examiner respectfully disagrees.  Yamashiro teaches, in a preferred embodiment, employing 30% by mass of a natural rubber (isoprene-based rubber) and 70% by mass of butyl based rubbers (total of chlorobutyl rubber and SBR) [T1, Ex1].
As such, Nakazono, Krueger, and Yamashiro still render obvious the basic claimed pneumatic tire, as required by the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767